Citation Nr: 0829094	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1969.              He also served in the Naval 
Reserves to include following his separation from active duty 
up until September 1972.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied a claim for entitlement to 
service connection for PTSD.  

The RO in subsequent consideration of the claim through 
issuance of a June 2006 Statement of the Case (SOC), and 
later Supplemental SOC (SSOC) recharacterized the issue on 
appeal as that of service connection for a more generalized 
psychiatric disorder, including but not limited to PTSD as 
the basis for the claim.  The Board has therefore stated the 
claim on appeal as on the title page above. 

In July 2008, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (i.e., a "Travel Board" hearing).  A 
transcript of the proceeding is of record.  During the 
hearing,                the veteran submitted additional 
evidence (consisting of records from several private 
treatment providers, and a lay statement from a third-party 
individual), along with a waiver of the right to RO initial 
consideration of the evidence.             See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.






REMAND

As an initial matter, the current record does not establish 
that the veteran has been apprised of VA's duty to notify and 
assist under the Veteran's Claims Assistance Act of 2000 
(VCAA) as directly pertaining to the expanded issue on 
appeal,           that of service connection for a 
generalized psychiatric disorder, including PTSD and 
dysthymia.  The VCAA prescribes several requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R.               § 
3.159(b) must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  The absence 
of notice sufficient to ensure compliance with the VCAA is 
considered a remandable error.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

A previous February 2004 notice letter the RO issued to the 
veteran pertained to a claim for service connection for PTSD, 
secondary to a personal assault that occurred during service.  
The RO's adjudication of the claim for a more generalized 
psychiatric disorder in the June 2006 SOC and May 2008 SSOC 
placed the veteran on notice of the parameters of the issue 
under review.  This notwithstanding, another VCAA-compliant 
notice regarding the claim on appeal is necessary to ensure 
the veteran has a comprehensive opportunity to participate in 
its evidentiary development.

There are also specific notice requirements that apply where 
a PTSD claim is premised upon an in-service personal assault.  
According to 38 C.F.R. § 3.304(f)(3), evidence from sources 
other than the claimant's service records may corroborate  
the claimed assault, including records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, physicians, and other sources. Evidence 
of behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  See 
67 Fed Reg. 10,330-10,332 (March 7, 2002) (later codified at 
38 C.F.R. § 3.304(f)(3)).  In this instance,               
while the June 2006 SOC set forth citation to section 
3.304(f)(3), a more thorough explanation of the procedures 
for establishing a claim based upon a personal assault should 
be provided to the veteran to ensure that the applicable 
notice criteria               are met.  See Bradford v. 
Nicholson, 20 Vet. App. 200, 205-06 (2006).

Additional measures are required to obtain records of 
pertinent VA or private medical treatment that would assist 
in substantiating the present claim.  In January 2004, the 
veteran himself contacted former treating physician Dr. R.A. 
who provided treatment from 1973 through 1995 for various 
physical conditions, which                  the veteran has 
since attributed to the in-service assault and he states 
included hemorrhoidectomy and inguinal hernia repair.  There 
is of record Dr. R.A.'s       March 2004 response that he had 
no such records on file, although indicating that the 
physician who first referred the veteran to Dr. R.A. may have 
had the requested information.  There have not been any 
further attempts to contact this referring physician by the 
veteran, or the RO on his behalf.  Hence, the RO should 
provide all reasonable assistance in obtaining the identified 
treatment records from the above sources.  See 38 U.S.C.A. § 
5103A(b).  See also 38 C.F.R. § 3.159(c)(1) (VA will 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency).

The Board further finds that specific development is 
warranted to determine whether the veteran has a currently 
diagnosed psychiatric disorder that is causally related to 
his service.  The report of an October 2004 private 
psychiatric evaluation indicates a diagnosis of PTSD, 
associated with the claimed sexual assault during service in 
the Naval Reserves.  The psychiatrist reiterated this 
diagnosis on a        June 2008 evaluation.  This later 
evaluation indicated also a diagnosis of depression, 
recurrent, moderate.  A July 2001 report from a health 
insurance provider refers to a clinical diagnosis of 
depression and dysthymia.  These findings show the reasonable 
likelihood of a current diagnosis of the conditions claimed, 
including of PTSD, pending further inquiry into whether any 
such claimed disorder is causally related to service.  38 
C.F.R. § 3.303(d).  See also Hickson v. West,          12 
Vet. App. 247, 253 (1999) (medical nexus requirement for 
service connection consists of a link between current 
disability and identifiable in-service disease or injury); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Furthermore, specific to establishing on the merits a claim 
for service connection for PTSD, the pertinent criteria are: 
(1) medical evidence diagnosing PTSD;                (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology         and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

Since in this case, regarding the veteran's claim for PTSD, 
the identified stressor    is not related to participation in 
combat during service, this event would require confirmation 
through some objective modality (i.e., service records, 
competent        lay testimony of a witness with a readily 
apparent basis for knowledge) rather         than entirely 
based on the veteran's own statements.  See Cohen v. Brown,              
10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

On this subject, the relevant evidence on file includes 
several reports of post-service evaluation and treatment.  
There are various lay statements provided by the veteran, and 
other individuals in support of his claim.  The statements 
from third-party individuals generally concern their 
observations of some behavioral changes in          the 
veteran in the years following the alleged in-service 
assault.  Service treatment records (STRs) and the veteran's 
personnel file do not include documentation of relevant 
psychiatric symptoms or complaints, although personnel 
records indicate the likelihood that he was on active duty 
for training (ACDUTRA) when the alleged incident occurred.  

There are also several clinical evaluations (based on those 
private treatment records already on file), most notably the 
June 2008 psychiatrist's report, which diagnosed PTSD as the 
result of an in-service sexual assault while on reserve duty.                 
These reports clearly took into account the veteran's 
subjective history.            There is no indication 
however, that these psychiatrists contemplated the 
requirement of stressor verification under 38 C.F.R. § 
3.304(f), or reviewed the claims file for such purpose.  
Nonetheless, as explained below, a VA psychiatric evaluation 
for the purpose of determining if there is a verified 
stressor of record is deemed warranted.

As a general principle, it has been held that "[a]n opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  See Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  However, in YR v. West,  11 Vet. App. 393 (1998), 
the Court of Appeals for Veterans' Claims stated that these 
quoted categorical statements were made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault.  Furthermore, 38 C.F.R.       § 3.304(f)(3) 
expressly indicates that VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that 
an alleged personal assault occurred.

The veteran should be scheduled for a VA psychiatric 
examination to address the essential matter of whether the 
claimed condition is etiologically related to service.  In 
providing this opinion, the VA examiner should confirm that 
the veteran meets the medical criteria for a diagnosis of 
PTSD (under DSM-IV), and if so, whether PTSD is causally 
linked to the confirmed stressor of a sexual assault during 
service.  The requested examination will likewise provide an 
opportunity to determine the diagnosis of         any other 
current psychiatric disorders -- including depression 
(previously also diagnosed as dysthymia), and whether these 
conditions have a casual association to an incident of 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)   
(VA's duty to assist includes providing an examination or 
obtaining a medical opinion where necessary to make a 
decision on the claim). 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran another VCAA notice 
letter that pertains to the claim for 
service connection for an acquired 
psychiatric disorder, including PTSD and 
dysthymia, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
2007) and all other applicable legal 
precedent.  This correspondence must 
provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  Also apprise him of the 
information and evidence he is responsible 
for obtaining, and that which VA will 
obtain on his behalf.

2.	Provide the veteran with an appropriate 
medical authorization and release form (VA 
Form 21-4142)         for purpose of 
indicating the specific date, address and 
other identifying information for 
treatment obtained from Dr. A.P., the 
physician who had referred him to Dr. R.A. 
for various surgical procedures that were 
performed in the early 1970s.     Then 
obtain records from these sources based 
upon the information received. 

If the request for records from either of 
these medical providers is unsuccessful, 
make all reasonable follow-up attempts.  
Also, if it is determined these records 
cannot be obtained or the further efforts 
to obtain them would clearly be futile, 
notify the veteran of this in accordance 
with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim in 1999 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4. Send the veteran additional 
correspondence providing notification of 
the provisions of 38 C.F.R. § 3.304(f) 
(2007) pertaining to the alternative 
sources of evidence which may be utilized 
to substantiate the occurrence of        
an in-service personal assault, in support 
of a claim for service connection for 
PTSD.  Also inform the veteran of the 
opportunity to provide further evidence or 
information that pertains to the process 
of stressor verification.

5.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of a claimed acquired psychiatric 
disorder, including PTSD.  The claims 
folder must be made available for the 
examiner to review.

The examiner should confirm whether the 
veteran currently has PTSD within the 
meaning of the applicable diagnostic 
criteria (under the DSM-IV).  If this 
diagnosis is confirmed, the examiner 
should then offer a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the veteran has PTSD due 
to the verified stressor of a sexual 
assault during service.  The evaluating 
medical provider should take into 
consideration the veteran's documented 
medical history during and since service 
and information provided in service 
personnel records, as well as the lay 
testimony from the veteran and others on 
his behalf as to his observable 
symptomatology and/or knowledge of             
the occurrence of the claimed in-service 
incident.  If PTSD is not diagnosed, 
however, the examiner should explain why 
the veteran does not meet the DSM-IV 
criteria for this diagnosis.  

In addition, the examiner should indicate 
whether the veteran has any current 
acquired psychiatric other than PTSD, 
including depression (also previously 
diagnosed as dysthymia) which is causally 
related to an incident of his service. If 
an opinion in response to the above 
inquiries cannot be rendered without 
resorting to pure speculation, explain why 
this is not possible.

6.  Then review the claims file.  If any 
of the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD and dysthymia.           
If the benefit is not granted, the veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

